Citation Nr: 0637427	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to May 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied service connection for post-
traumatic stress disorder (PTSD).  The veteran's claim was 
subsequently transferred to the RO in New Orleans, Louisiana, 
after the veteran relocated to that area.

The veteran testified at a video conference hearing in July 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the proceeding has been associated with the veteran's 
claims file.

At his Board hearing, the veteran presented testimony 
regarding depression.  His representative argued that this 
issue was intertwined with the PTSD claim before the Board.  
However, two or more issues are inextricably intertwined if 
one claim could have significant impact on the other.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Adjudication of a claim for service connection for PTSD 
relies on specific factors such as whether the alleged 
stressors have been verified; such an analysis is not part of 
a claim for service connection for any other psychiatric 
disorder.  Moreover, although review of claims for PTSD and 
other psychiatric conditions may involve analysis of records 
concerning psychiatric treatment, resolution of the claims is 
not intertwined.  The veteran specifically filed a claim for 
service connection for PTSD.  VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed by the appellant.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); see also 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998) ("[B]efore 
[the RO or Board] can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it").  It was not until the veteran's hearing in 2005 that 
he expressed an interest in seeking service connection for 
psychiatric disorders other than PTSD.  In 1963, the RO did 
deny service connection for a personality disorder, but it 
does not appear that the RO has ever considered whether 
service connection is warranted for any diagnosed psychiatric 
disability other than PTSD.  Since such a claim is not 
intertwined with the PTSD and has never been considered by 
the RO, the Board has no jurisdiction over it.  Therefore, 
this issue is REFERRED to the RO for action as may be 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was diagnosed with PTSD by a private psychologist 
in December 2002.
The veteran testified at a July 2005 Board hearing regarding 
three stressor events purportedly related to his PTSD.  
First, at the hearing he stated that during basic training a 
sergeant pulled the pin on a live grenade and handed it to 
him in a meeting and told him to stay awake for the rest of 
class.  The veteran reported that after the meeting he went 
outside and threw it and found that it was a live grenade.  
Second, the veteran reported that while in France that he 
owed money to an unidentified man who had threatened to kill 
him if he did not pay him back.  Specifically, he reported 
that the man stuck a gun to his head and explained to the 
veteran that he was going to kill him if he was not paid 
back.  According to the veteran, officers knew the man 
cheated people out of money, but that they never did anything 
to stop it.  The veteran reported that after this incident he 
had attempted to commit suicide by jumping off of a bridge in 
France.  Lastly, the veteran also reported that during basic 
training he was teased a lot, leading to a suicide attempt. 

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in VA Adjudication 
Manual M21-1, Part III, paragraph 5.14c (Feb. 20, 1996), and 
former M21-1, Part III, paragraph 7.46(c)(2) (Oct. 11, 1995).  
In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14c(5).  In light of the fact that the veteran was not 
given notice of the special evidentiary requirements and 
procedures for PTSD claims based on personal assault, further 
development is necessary. 

A 2002 report from Dr. Gay Deitrich-MacLean shows, in part, 
diagnosis of PTSD.  The stressors upon which the diagnosis 
was based are not indicated.  The content of the report 
includes civilian and military stressors.  To the extent the 
veteran reports his military service included inter-personal 
difficulties, hospitalization, etc., those facts are verified 
by the available service records.  It is necessary, 
therefore, to provide him a VA examination to determine 
whether he meets the criteria for diagnosing PTSD and, if so, 
whether it is due to any military stressor.

In addition, the veteran testified at the July 2005 hearing 
that he received psychiatric treatment while he was 
incarcerated at the Colorado State Penitentiary from 1983 to 
1986.  No attempt was made to retrieve these records.  With 
respect to VA's duty to assist the veteran in obtaining 
potentially relevant evidence, it is clear further 
development is needed.  

Further, the veteran indicated on his August 2002 claim that 
he was receiving disability benefits from the Social Security 
Administration (SSA).  VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by an administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

 Accordingly, the case is REMANDED for the following action:
 
1.  Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from the Colorado State 
Penitentiary from 1983 to 1986.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented. 

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to this claim.  The 
notice must include the regulatory 
requirements for substantiating PTSD 
claims dealing with personal trauma.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

4.  After obtaining as much of the above 
evidence as possible, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded an examination in order to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include PTSD.  Appropriate psychological 
testing should be accomplished.  

If PTSD is diagnosed, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  If 
another disability is diagnosed, the 
examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder is related to service.  See 
service medical records concerning 
complaints, treatment, and 
hospitalization.  The claims folder must 
be made available to the examiner for 
review.  The report of examination should 
include the complete rationale for all 
opinions expressed.    

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  



This claim must be afforded expeditious treatment.  
 

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).









